APPEAL OF CENTRAL STATES COAL COMPANY.Central States Coal Co. v. CommissionerDocket No. 8735.United States Board of Tax Appeals4 B.T.A. 1134; 1926 BTA LEXIS 2086; September 27, 1926, Decided *2086 Thomas O. Marlar, Esq., for the petitioner.  Thomas M. Wilkins, Esq., for the Commissioner.  LITTLETON*1134  LITTLETON: This is an appeal from the determination of a deficiency of $5,198.96 for the calendar year 1920.  It is claimed that *1135  the Commissioner erred in refusing to allow as a deduction $11,050 traveling expenses of petitioner's two officers during 1920.  FINDINGS OF FACT.  Petitioner is an Ohio corporation engaged as a broker and wholesale dealer in coal, with principal office at Toledo.  During 1920 the company experienced difficulty in obtaining a sufficient amount of coal to supply the demand.  Two salesmen theretofore employed to sell coal spent their entire time during 1920 in purchasing coal and were paid a commission of 50 per cent.  The total amount paid to them during the year 1920 amounted to $28,715.  In addition to the activities of these salesmen, the two officers of the corporation, Charles T. Harther and S. T. Walbolt, who owned its entire stock, spent practically all of their time during 1920 in traveling from Toledo to various cities for the purpose of making contracts for the purchase and sale of coal.  They*2087  made numerous trips to cities in Ohio, Illinois, Pennsylvania, New York, Massachusetts, West Virginia, Kentucky and Tennessee for this purpose.  During the year the company paid $6,732.75 for the traveling expenses of Harther, its president, and $6,460.35 for those of Walbolt, its secretary-treasurer.  The total amounts expended by the corporation were ordinary and necessary expenses.  The Commissioner disallowed $11,050 of the total amount paid.  Judgment for the petitioner.  Order of redetermination will be entered on 15 days' notice, under Rule 50.